
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


(LOGO) SANPAOLO IMI

BASILICATA REGION
Business Production and Political Activities Department
Programmes and Incentives Office
Via Anzio, 44
85100 POTENZA

Bollate, 17th January 2002

Guarantee No. 07083/8200/172588

CONSIDERING THAT:

•the Basilicata Region, in carrying out the Institutional Agreement of
05/01/2000 for the use of funds as per CIPE Resolution No. 120/99 of 30/06/1999
translated into law with the Regional Council resolution No. 1393 of 29/02/2000
has granted, in a provisional manner, with an Executive Order no. 73C.2001/D.
268 of 29/03/2001 to Biosearch Manufacturing Srl a grant of Lire [*] = (Euro
[*]) for the implementation of an [*] in the Industrial Area of the Basento
Valley;

•on such a grant [*] and that Biosearch Manufacturing Srl is required, in
accordance with the Basento Valley Tender Call, art. 14, to present a guarantee
to the Basilicata Region for [*] to be issued by way of [*];

•that with a decree of the Treasury Ministry of 22/04/1997, published in the
Official Gazette of the Italian Republic No. 96 of 26/04/97 the Guarantee scheme
provided for by Art. 56, paragraph 2, of Law no. 52 of 6th February has been
approved, and that this deed is in conformity with the above-mentioned scheme;

•that the amount to be guaranteed is Lire [*] (Euro [*]) corresponding to [*]%
of the grant given as specified above and with the exceptions specified later in
this deed;

Having stated all this
which forms an integral part of this deed

        The underwritten ISTITUTO BANCARIO SAN PAOLO DI TORINO—ISTITUTO
MOBILIARE ITALIANO SPA, (hereafter "Bank" in short), registered office in Turin,
registered in the Turin business register under No. 5084.9.0 in the Bank
Register at the Bank of Italy, through the underwritten Mr LIVIO VOGLIOTTI, born
on 16/07/52 in Verolengo (Turin) in his capacity as Officer,

Declares

To appoint itself as guarantor, as this deed states, on behalf of Biosearch
Manufacturing Srl, hereafter indicated by the name of Biosearch Srl, and in
favour of the Basilicata Region, hereafter called Administration in short, up to
the amount of Euro [*] ([*] Euros and [*] cents), in addition to what is
specified later.

1.It undertakes irrevocably and unconditionally to pay the Administration the
amount guaranteed with the deed herein should Biosearch Manufacturing Srl fail
to refund the same amount within [*] of the date of the receipt of the special
notice sent by the Administration itself, in the event of an improper use of the
advanced funds.

The amount of the repayment will be automatically increased by the interest due
for the period between the date of the issue and that of the repayment,
calculated at the so-called TUR (Reference Interest) rate;

--------------------------------------------------------------------------------

        [*]   Indicates that certain information in this exhibit has been
omitted and filed separately with the Securities and Exchange Commission.
Confidential treatment has been requested with respect to the omitted portions.

--------------------------------------------------------------------------------

2.It undertakes to make the repayment of the amount guaranteed upon the first
and simple written request and, anyway, no later than [*] after the receipt of
the special request, formulated with the indication of non-compliance on the
part of the Administration, a copy of which is also sent to the contracting
party. The request shall not be opposed with any exception by the Bank, even in
the event of opposition by Biosearch Manufacturing Srl or by any other subjects
that may be involved or even in the event that Biosearch Manufacturing Srl has
declared its bankruptcy in the meantime, or has become the subject of bankruptcy
proceedings or put into liquidation;

3.It accepts that in the demand for repayment made by the Administration, the
sums due must be paid to the Treasury of the Basilicata Region at Banca
Mediterranea, Potenza branch, by crediting current account [*], specifying the
reason for payment, and by informing the Basilicata Region—Business Production
and Political Activities Department—Programmes and Incentives Office—of the
payment made;

4.It specifies that this guarantee is effective until the implementation of the
plan of the investments for which the grant has been made, with the exception of
the partial redemptions which can be arranged on the basis of checks carried out
by the Administration itself, confirming the technical and administrative
conformity of the activities carried out in connection with the grant deed, and
anyway cannot be redeemed before the implementation of the guaranteed
expenditure has been ascertained by the Basilicata Region;

5.It waives formally and expressly the benefit of prior examination as per Art.
1944 of the Civil Code, wanting and intending to remain jointly and severally
liable with Biosearch Manufacturing Srl and waives from now the right to oppose
the deadline as per Article 1957 of the Civil Code;

6.It expressly agrees that this guarantee will be deemed to be tacitly accepted
by the Administration in the event that, within [*] of its delivery, it is not
communicated to Biosearch Manufacturing Srl that the guarantee itself is not
deemed valid.

SANPAOLO IMI SPA
BOLLATE BRANCH OFFICE

Vogliotti Livio

Biosearch Manufacturing Srl
Costantino Ambrosio

/s/ Costantino Ambrosio

--------------------------------------------------------------------------------


AUTHENTICATION


        I, the undersigned, Manuela Magaglio, Notary Public resident in Bollate,
registered in the Milan Notary Public Register, certify the authenticity of the
signature above that has been appended in my presence and seen by the signatory
as per above who has renounced, with my consent, to the assistance of the texts
and of whose personal identity, qualification and powers, I notary public am
certain:

•Vogliotti Livio, born in Verolengo on 16th July 1952, domiciled for the
position indicated above, employed as Executive of the Bollate Branch of
"SANPAOLO IMI S.p.A. registered office in Turin, Piazza San Carlo No. 156, by
virtue of proxy deed to sign deeds and contracts on 15th November 2001
No. 82688/8997 on the Index of Notary Public Bazzoni of Turin, registered in
Turin on 16th November 2001.

Bollate, Via Caduti Bollatesi No. 38—the seventeenth day of January two thousand
two.

(Manuela Magaglio's stamp and signature)

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



AUTHENTICATION
